EXHIBIT 10.3

AMENDED AND RESTATED PROMISSORY NOTE

Up to $24,500,000 June 30, 2010 New York, New York

     FOR VALUE RECEIVED, Raser Technologies, Inc., a Delaware corporation,
Intermountain Renewable Power, LLC, a Delaware limited liability company
("IRP"), Raser Power Systems, LLC, a Delaware limited liability company, Western
Renewable Power, LLC, a Delaware limited liability company, RT Patent Company,
Inc., a Delaware corporation and Columbia Renewable Power, LLC, a Delaware
limited liability company (collectively, "Raser"), hereby promises to pay to
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, a Delaware corporation
("MLP"), the Shortfall (as defined in the Redemption Agreement (as defined
below)), but in no event more than the principal sum of Twenty-Four Million Five
Hundred Thousand Dollars ($24,500,000), in lawful money of the United States of
America and in immediately available funds, on the dates and in the principal
amounts provided herein; provided that if IRP has not caused the Thermo No.1
BE-01, LLC (the "Company") to distribute the Interconnection Assets (as defined
in the deed of trust securing this Note) to IRP in accordance with Section
6.1(e) of the Amended and Restated Limited Liability Agreement of the Company,
dated as of August 31, 2008, as amended, by the date (the "Trigger Date") which
is thirty (30) days following the satisfaction of the conditions to the release
of the Interconnection Assets set forth in Article XI of that certain Account
and Security Agreement by and between the Company and Deutsche Bank Trust
Company Americas, dated as of August 31, 2008, as amended (the "Account and
Security Agreement"), then the principal amount of this Note shall be increased
by One Hundred Thousand Dollars ($100,000) for each month following the Trigger
Date (or portion of a month on a pro rated basis based on the number of days in
such month) during which the Company holds title to the Interconnection Assets.

     This Note is the Raser Note referenced in that certain Membership Interest
Redemption Agreement dated as of December 4, 2009 as amended by that certain
First Amendment to Redemption Agreement dated as of February 16, 2010 (as
amended, supplemented or otherwise modified in accordance with the terms thereof
and in effect from time to time, the "Redemption Agreement") among Raser, the
Company, MLP, and IRP and evidences the amount owing by Raser on the date hereof
under the Raser Guaranty as the result of any shortfall in the Redemption
Consideration paid by the Company to MLP under the Redemption Agreement. This
Note amends in its entirety and replaces that certain Promissory Note made by
Raser in favor of MLP dated February 16. 2010. Capitalized terms used but not
defined in this Note have the respective meanings assigned to them in the
Redemption Agreement.

     Raser has caused IRP to instruct and will cause the Company to pay to MLP
all amounts to be distributed (or paid pursuant to Section 3.2.1.5 of the
Account and Security Agreement) to IRP (as the Class B Investor) or a transferee
or an Affiliate of IRP (pursuant to instructions from IRP or the transferee or
Affiliate described above) to be applied against the outstanding principal and
accrued but unpaid interest under this Note, and Raser will cause IRP and its
Affiliates to instruct the Company and the Collateral Agent accordingly on the
Effective Date of the Redemption Agreement or any later date on which a payment
would be made to a transferee or

--------------------------------------------------------------------------------

Affiliate of IRP for whom such instruction was not previously made. If,
notwithstanding such instruction, IRP or the transferee or Affiliate described
in the preceding sentence receives any distribution from the Company while any
principal or unpaid interest remains outstanding hereunder, IRP or such
transferee or Affiliate will pay the same amount to MLP, to be applied to reduce
such outstanding principal and unpaid interest within three (3) Business Days of
receipt of such distribution by IRP or such transferee or Affiliate. All amounts
paid to MLP hereunder shall be applied first to the payment of accrued but
unpaid interest and then to principal. This Note shall mature, and all amounts
unpaid and outstanding hereunder shall be due and payable in full, on the date
which is June 30, 2011 (provided that if such date is not a Business Day,
payment hereunder will be due and payable on the first Business Day immediately
following such date).

     Principal amounts and unpaid interest outstanding under this Note shall
bear interest at a rate of (i) fifteen percent (15%) per annum from the date
hereof through December30, 2010, and eighteen percent (18%) per annum from
December 31, 2010 through June 30, 2011 or until paid in full.

     The amounts due hereunder may be prepaid by Raser at any time. The Company
hereby waives notice of presentment, demand, protest or notice of any other kind
hereunder.

     The following shall be events of default under this note: (i) failure to
pay any amounts due and payable under this Note on the date such payment is due;
(ii) a breach of Section 2.5 of the Redemption Agreement by Raser or any of its
Affiliates or (iii) a failure by IRP or the Company, as applicable, to (a) take
all steps that either is legally entitled to take and that are reasonably
necessary to cause the Collateral Agent to release the collateral and to cause
the Company to transfer such collateral to IRP as described in Section 2.2.2 of
the Redemption Agreement, or (b) cause such collateral to become subject to the
Lien under the DTSA as soon as practicable, but in no event later than ten
Business Days following the satisfaction of the relevant release conditions
contained in Article XI of the Account and Security Agreement, in each case as
required under Section 2.2.2 of the Redemption Agreement. Upon the occurrence of
an event of default, MLP shall have the right, by written notice to Raser at the
address for Raser given in the Redemption Agreement, to declare all principal
and accrued but unpaid interest under this Note immediately due and payable, and
to exercise any and all remedies provided in any deed of trust or other security
agreement providing collateral security for this Note, and to take any other
actions at law or in equity that MLP may be entitled to take with respect to
this Note.

2

--------------------------------------------------------------------------------

     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED WITHIN
THE STATE OF NEW YORK.



RASER TECHNOLOGIES, INC.
a Delaware corporation




By: /s/ Richard D. Clayton Name: Richard D. Clayton

Title: Executive Vice President and General Counsel

INTERMOUNTAIN RENEWABLE POWER, LLC, a Delaware limited liability company



By: /s/ Richard D. Clayton
Name: Richard D. Clayton
Title: Member

RASER POWER SYSTEMS, LLC
a Delaware limited liability company

By: /s/ Richard D. Clayton
Name: Richard D. Clayton
Title: Member

WESTERN RENEWABLE POWER, LLC,
a Delaware limited liability company

By: /s/ Richard D. Clayton
Name: Richard D. Clayton
Title: Member

RT PATENT COMPANY, INC.,
a Delaware corporation

By: /s/ Richard D. Clayton
Name: Richard D. Clayton
Title: Member

COLUMBIA RENEWABLE POWER, LLC.
a Delaware limited liability company

By: /s/ Richard D. Clayton
Name: Richard D. Clayton
Title: Member




3

--------------------------------------------------------------------------------